       Case 3:16-md-02741-VC Document 10789 Filed 05/26/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS LIABILITY                    MDL No. 2741
 LITIGATION
                                                      Case No. 16-md-02741-VC
 This document relates to:

 All Actions                                          PROPOSED ORDER GRANTING
                                                      JOINT REQUEST FOR
                                                      ESTABLISHMENT OF WAVE III
                                                      WITH DEADLINES


       THIS MATTER came before the Court on the Parties’ Joint Request to establish Wave

III cases with corresponding deadlines in accordance with this Court’s prior practice. Having

reviewed the request and finding good cause shown, the Court GRANTS the Parties’ Joint

Request to Establish a Wave III with Deadlines. Plaintiffs have chosen Hawaii as their state and

Monsanto has chosen Texas as detailed below.

       Cases transferred to the MDL from Hawaii District Courts:

                                       Member                              Transferor
          Plaintiff’s Name           Case Name        MDL Case No.           Court
    Dixon, Lawrence                 Dixon            3:19-cv-05885        USDC Hawaii
    Johnson, Aaron                  Johnson          3:160-cv-06043       USDC Hawaii
    Kimura, Karl                    Kimura           3:20-cv-00190        USDC Hawaii
    Mayer, Richard & Rosily P.      Mayer            3:19-cv-06343        USDC Hawaii
    Miller, William                 Miller           3:20-cv-00192        USDC Hawaii
    Okamoto Edward & Joanne         Okamoto          3:19-cv-6397         USDC Hawaii
    Pizl, Michael                   Pizl             3:20-cv-00191        USDC Hawaii
    Pullen, Howard & Elizabeth      Pullen           3:19-cv-07462        USDC Hawaii
    Sheppard, Christine             Sheppard         3:16-cv-05650        USDC Hawaii
    Yamauchi, James                 Yamauchi         Not yet assigned     USDC Hawaii

       Cases transferred to the MDL from Texas District Courts:
                                    Member
          Plaintiff’s Name         Case Name       MDL Case No.         Transferor Court
                                                                        USDC Northern
    Alexander, M. Franklin         Alexander      3:19-cv-05599         District TX
   Case 3:16-md-02741-VC Document 10789 Filed 05/26/20 Page 2 of 4




                               Member
     Plaintiff’s Name         Case Name      MDL Case No.   Transferor Court
                                                            USDC Northern
Bayless, Nathan               Bayless       3:19-cv-01364   District TX
                                                            USDC Eastern
Blair, Joseph & Tiara Smith   Blair         3:19-cv-07984   District TX
                                                            USDC Eastern
Blakeney Christie             Blakeney      3:19-cv-07929   District TX
                                                            USDC Northern
Campbell, Linda               Campbell      3:19-cv-1377    District TX
                                                            USDC Northern
Clark, Gerald                 Clark         3:20-cv-00494   District TX

                                                            USDC Eastern
Favors, Carol                 Favors        3:20-cv-02294   District TX
                                                            USDC Northern
Garces, Carolina              Garces        3:19-cv-05523   District TX
                                                            USDC Southern
Howard, Christopher           Howard        3:20-cv-02806   District TX
                                                            USDC Eastern
Johnson, Roger                Johnson       3:19-cv-06725   District TX
                                                            USDC Western
Lopacinski, Marek             Lopacinski    3:19-cv-02108   District TX
                                                            USDC Western
Lowery, Michael               Lowery        3:19-cv-07375   District TX
                                                            USDC Northern
Matlock, Martha               Matlock       3:19-cv-00902   District TX
                                                            USDC Western
Montemayor, Margaret          Montemayor 3:19-cv-02220      District TX
                                                            USDC Southern
Muzquiz, Homero               Muzquiz       3:19-cv-00903   District TX
                                                            USDC Northern
Payne, Robert                 Payne         3:19-cv-03567   District TX
                                                            USDC Northern
Pendergrass, Tommy            Pendergrass   3:19-cv-01363   District TX
                                                            USDC Northern
Peters, Larry & Linda         Peters        3:20-cv-00842   District TX
                                                            USDC Eastern
Ronay, Emma                   Ronay         3:19-cv-07930   District TX
                                                            USDC Northern
Stratton, Gary                Stratton      3:20-cv-00120   District TX
                                                            USDC Southern
                                                            District TX –
Sullivan, Susan               Sullivan      3:20-cv-01583   Houston Division
                                                            USDC Southern
Vlasatik, Michael             Vlasatik      3:19-cv-07374   District TX

                                             2
       Case 3:16-md-02741-VC Document 10789 Filed 05/26/20 Page 3 of 4




                                     Member
         Plaintiff’s Name           Case Name      MDL Case No.        Transferor Court
                                                                       USDC Western
    Adelson, Sally                  Adelson      3:19-cv-00122         District TX
                                                                       USDC Northern
    Doty, Carolyn                   Doty         3:17-cv-04353         District TX
                                                                       USDC Northern
    Freel, Joni                     Freel        3:18-cv-06806         District TX
                                                                       USDC Southern
    Godsey, Patricia                Godsey       3:19-cv-00923         District TX
                                                                       USDC Southern
    O’Bryant, Gary                  O’Bryant     3:18-cv-04970         District TX
                                                                       USDC Southern
    Denkins, La Yuanda              Denkins      3:20-cv-03301         District TX
                                                                       USDC Southern
    Jones, John & Edna              Jones        3:20-cv-03112         District TX
                                                                       USDC Western
    Koen, Bradley                   Koen         3:20-cv-03074         District TX


Wave III Court Ordered Deadlines:

                           Event                                       Date
      Plaintiff Fact Sheets (including all relevant         30 days from entry of this
      authorizations) due for any plaintiffs who have not   order
      yet provided them.
      Each plaintiff will provide any medical records in    30 days from entry of this
      his/her possession and/or his/her counsel’s           order
      possession to defense counsel.
      Deficiency letter(s) sent.                            4 business days from
                                                            receipt of PFS
      Deadline to cure Plaintiff Fact Sheet deficiencies.   7 days from receipt of
      The parties may file a consolidated letter brief      deficiency letter
      regarding any disputes about whether a deficiency
      Close of fact discovery.                               4/2/21
      Plaintiffs’ expert reports due.                        4/23/21
      The parties should file a letter brief identifying any 4/30/21
      disputes over the applicable state law for the wave
      3 cases. For cases where that is undisputed, the
      parties should file a stipulation identifying the
      Monsanto’s expert reports due.                          5/14/21
      Close of expert discovery.                              6/11/21
      Monsanto’s Daubert and summary judgment briefs 6/30/21
                            Event                                     Date



                                                   3
      Case 3:16-md-02741-VC Document 10789 Filed 05/26/20 Page 4 of 4




     Plaintiffs’ opposition and cross-motions              7/21/21
     re: Daubert and summary judgment due.
     Monsanto’s oppositions and replies re: Daubert and    8/3/21
     summary judgment due.

     Plaintiffs’ replies re: Daubert and summary           8/17/21
     Daubert hearing (if necessary).                       9/17/21

     IT IS SO ORDERED.


Dated May 26        , 2020.



                                                          Vince Chhabria
                                                          United States District Judge




                                                   4
